                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                      ) Chapter 11
                                                            )
                     1
YUETING JIA,                                                ) Case No.: 19-12220(KBO)
                                                            )
                                     Debtor.                ) Re: Docket No. 156

 AMENDED^ NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
      DECEMBER 18,2019 AT 10:00 A.M.(PREVAILING EASTERN TIME),BEFORE
    THE HONORABLE KAREN B. OWENS AT THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE,LOCATED AT 824 NORTH
                MARKET STREET,6TH FLOOR,COURTROOM NO.3,
                                   WILMINGTON.DELAWARE 19801^


RESOLVED MATTERS:

1.        Application ofthe Official Committee of Unsecured Creditors for an Order Authorizing
          and Approving the Employment and Retention of Lowenstein Sandler LLP as Counsel to
          the Official Committee of Unsecured Creditors Effective as of October 25,2019 [Filed:
          11/25/19](Docket No. 99)

          Response Deadline: December 9,2019, at 4:00 p.m.

           Responses Received: None.
           Related Documents:

           a.      [Signed] Order Authorizing and Approving the Employment and Retention of
                    Lowenstein Sandler LLP as Counsel to the Official Committee of Unsecured
                    Creditors Effective as of October 25, 2019 [Filed: 12/12/19](Docket No. 132)

           Status: The Court has entered an order on this matter.

2.         Application ofthe Official Committee of Unsecured Creditors ofthe Debtor, Yeuting Jia,
          for Order Authorizing Employment and Retention of Alvarez & Marsal North America,
           LLC as Financial Advisor Nunc Pro Tunc to October 30,2019 [Filed: 11/25/19](Docket
           No. 100)


I
    The last four digits ofthe Debtor’s federal tax identification number are 8972, The Debtor’s mailing address is 91
     Marguerite Drive, Rancho Palos Verdes, CA 90275.
^ Amended items are in bold.

^ Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
 (866-582-6878)or by facsimile (866-533-2946).


DOCS DE:226870.3 46353/001
        Response Deadline: December 9, 2019, at 4:00 p.m.

        Responses Received: None.

        Related Documents:

        a.      [Signed] Order Authorizing Employment and Retention of Alvarez & Marsal
                North America, LLC as Financial Advisor Nunc Pro Tunc to October 30, 2019
                [Filed: 12/12/19](Docket No. 133)

        Status: The Court has entered an order on this matter.

3.      Application of the Official Committee of Unsecured Creditors of Yeuting Jia, for Entry
        of an Order Authorizing the Employment and Retention of Potter Anderson & Corroon
        LLP as Delaware Counsel Nunc Pro Tunc to October 25, 2019 [Filed: 11/25/19](Docket
        No. 101)

        Response Deadline: December 9, 2019, at 4:00 p.m.
        Responses Received: None.

        Related Documents:

        a.       [Signed] Order Authorizing the Employment and Retention of Potter Anderson &
                 Corroon LLP as Delaware Counsel Nunc Pro Tunc to October 25, 2019 [Filed:
                 12/12/19](Docket No. 135)

        Status: The Court has entered an order on this matter.

CONTINUED MATTER:

4.      Debtor’s Motion for an Order (1) Approving Disclosure Statement,(II) Approving Voting
        and Tabulation Procedures,(III) Setting Confirmation Hearing and Related Deadlines
        and (IV) Granting Related Relief[Filed: 12/4/19](Docket No. 109)

        Response Deadline: Extended to December 20, 2019, at 4:00 p.m.

        Responses Received:

        a.       Shanghai Lan Cai Asset Management Co, LTD’s Objection to and Reservation of
                 Rights in Connection with the Debtor’s Motion for an Order (I) Approving
                 Disclosure Statement,(II) Approving Voting and Tabulation Procedures,
                 (III) Setting Confirmation Hearing and Related Deadlines and (IV) Granting
                 Related Relief[Filed: 12/4/19](Docket No. 139)

        b.       0-Film Global(HK)Trading Limited and Nanchang 0-Film Photoelectric
                 Technology Co., LTD.’s Preliminary Objection to the Debtor’s Motion for an
                 Order (I) Approving Disclosure Statement,(II) Approving Voting and Tabulation

                                                 2
DOCS DE:226870.3 46353/001
                Procedures,(III) Setting Confirmation Hearing and Related Deadlines and
                (IV) Granting Related Relief[Filed: 12/13/19](Docket No. 140)

        c.      Chongqing Strategic Emerging Industry Leeco Cloud Special Equity Investment
                Fund Partnership’s Objection to Debtor’s Motion for an Order (I) Approving
                Disclosure Statement,(II) Approving Voting and Tabulation Procedures,
                (III) Setting Confirmation Hearing and Related Deadlines and (IV) Granting
                Related Relief[Filed: 12/13/19](Docket No. 142)

        Related Documents:

        a.       Debtor’s Prepackaged Plan of Reorganization [Filed: 10/14/19](Docket No. 4)

        b.       Disclosure Statement for a Prepackaged Plan of Reorganization under Chapter 11
                 of the United States Bankruptcy Code [Filed: 10/14/19](Docket No. 5)

        c.       Amended Disclosure Statement with Respect to Debtor’s Plan of Reorganization
                 Under Chapter 11 of the Bankruptcy Code [Filed: 11/15/19](Docket No. 94)

        d.       Blackline of Disclosure Statement for a Prepackaged Plan of Reorganization
                 under Chapter 11 of the United States Bankruptcy Code [Filed: 11/15/19](Docket
                 No. 95)

        e.       Notice of Hearing to Consider Approval of Debtor’s Proposed Amended
                 Disclosure Statement for Debtor’s Plan of Reorganization [Filed: 11/15/19]
                 (Docket No. 96)

        f        [Proposed] Order (I) Approving Disclosure Statement,(II) Approving Voting and
                 Tabulation Procedures,(III) Setting Confirmation Hearing and Related Deadlines
                 and (IV) Granting Related Relief[Filed: 12/4/19](Docket No. 109, Exhibit A)

        g-       Notice of Rescheduled Hearing Regarding Debtor's Motion for an Order(I)
                 Approving Disclosure Statement,(II) Approving Voting and Tabulation
                 Procedures,(III) Setting Confirmation Hearing and Related Deadlines and (IV)
                 Granting Related Relief[Filed 12/13/19](Docket No. 147)

        Status: This matter has been continued to January 8, 2020 at 2:30 p.m.

CONTESTED MATTERS GOING FORWARD;

5.      Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
        Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and
        Debtor In Possession Nunc Pro Tunc to the Petition Date [Filed: 10/17/19](Docket No.
         18)

        Response Deadline: November 8, 2019, at 4:00 p.m.(Extended until November 11, 2019
        at 4:00p.m. (ET)for Shanghai Lan Cai Asset Management Co, LTD)

                                                 3
DOCS DE:226870.3 46353/001
        Responses Received:

        a.      Shanghai Lan Cai Asset Management Co, LTD’s Objection to the Debtor’s
                Application to Retain Pachulski Stang Ziehl & Jones LLP [Filed: 12/11/19]
                (Docket No. 128)

        Reply Deadline: December 13, 2019 at 4:00 p.m.

        Replies Received:

        a.       Debtors’ Reply to Shanghai Lan Cai Asset Management Co, LTD.’s Objection to
                 the Debtor’s Application to Retain Pachulski Stang Ziehl & Jones LLP [Filed:
                 12/13/19](Docket No. 141)

        Related Documents:

        a.       [Proposed] Order Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014
                 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for
                 Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as
                 Counsel for the Debtor and Debtor In Possession Nunc Pro Tunc to the Petition
                 Date [Filed: 10/17/19](Docket No. 18)

        b.       Omnibus Declaration of Yueting Jia in Support of(A)Debtor’s Application
                 Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
                 Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
                 Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor
                 and Debtor In Possession Nunc Pro Tunc to the Petition Date;(B) Debtors’
                 Application for Entry of an Order Authorizing the Retention and Employment of
                 Epiq Corporate Restructuring, LLC as Administrative Advisor for the Debtor,
                 Nunc Pro Tunc to the Petition Date; and (C) Application of Debtor for Entry of
                 Order Appointing Epiq Corporate Restructuring, LLC as Claims and Noticing
                 Agent Effective as of Petition Date [Filed: 10/17/19](Docket No. 19)
        c.       Inteipreter-Translator Declaration of Shan He Re: Omnibus Declaration of
                 Yueting Jia in Support of(A)Debtor’s Application Pursuant to Section 327(a) of
                 the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
                 and Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang
                 Ziehl & Jones LLP as Counsel for the Debtor and Debtor In Possession Nunc Pro
                  Tunc to the Petition Date;(B)Debtors’ Application for Entry of an Order
                  Authorizing the Retention and Employment of Epiq Corporate Restructuring,
                 LLC as Administrative Advisor for the Debtor, Nunc Pro Tunc to the Petition
                 Date; and(C) Application of Debtor for Entry of Order Appointing Epiq
                 Corporate Restructuring, LLC as Claims and Noticing Agent Effective as of
                 Petition Date [Filed: 10/18/19](Docket No. 30)Notice of Debtor’s Application
                 Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
                 Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
                 Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor

                                                 4
DOCS_DE:226870.3 46353/001
                and Debtor In Possession Nunc Pro Tunc to the Petition Date [Filed: 10/18/19]
                (Docket No. 30)

        d.       Declaration of James E. O’Neill in Support of Debtor’s Application Pursuant to
                 Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                 Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and
                 Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor
                 In Possession Nunc Pro Tunc to the Petition Date [Filed: 10/25/19](Docket No.
                 46)

        e.       Declaration of Yueting Jia in Support of Application Pursuant to Section 327(a)
                 of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
                 and Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang
                 Ziehl & Jones LLP as Counsel for the Debtor and Debtor In Possession Nunc Pro
                 Tunc to the Petition Date [Filed: 10/25/19](Docket No.47)

        Status: The matter will go forward.

6.      Debtor’s Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
        Authorizing the Retention and Employment of O’Melveny & Myers LLP, as Special
        Corporate, Litigation, and International Counsel to the Debtor Nunc Pro Tunc to the
        Petition Date [Filed: 11/14/19](Docket No. 90)

        Response Deadline: December 2, 2019, at 4:00 p.m.

        Responses Received:

        a.       Informal Response from the Office of the United States Trustee

        b.       Shanghai Lan Cai Asset Management Co, LTD.’s Objection to the Debtor’s
                 Application to Retain O’Melveny & Myers LLP, as Special Corporate, Litigation,
                 and International Counsel to the Debtor [Filed: 12/2/19](Docket No. 106)

        Reply Deadline: December 13, 2019 at 4:00 p.m.

        Replies Received:

        a.       Reply in Support of Debtor’s Application Pursuant to Section 327(e) of the
                 Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure, and
                 Local Rule 2014-1 for an Order Authorizing the Retention and Employment of
                 O’Melveny & Myers LLP, as Special Corporate, Litigation, and International
                 Counsel to the Debtor Nunc Pro Tunc to the Petition Date [Filed: 12/13/19]
                 (Docket No. 144)




                                                 5
DOCS DE:226870.3 46353/001
        Related Documents:

        a.      [Proposed] Order Pursuant to Section 327(e) of the Bankruptcy Code Authorizing
                the Employment and Retention of O’Melveny & Myers LLP, as Special
                Corporate, Litigation, and International Counsel [Filed: 11/14/19](Docket No.
                 90, Exhibit A)

        Status: This matter will go forward.

7.      Debtor’s Motion to (I) Retain PQBDN LLC to Provide the Debtor a Chief Restructuring
        Officer and (II) Designate Robert Moon as Chief Restructuring Officer for the Debtor
        Nunc Pro Tunc to November 17,2019 [Filed: 11/27/19](Docket No. 104)

        Response Deadline: December 11, 2019, at 4:00 p.m.

        Responses Received:

        a.       Shanghai Fan Cai Asset Management Co, LTD.’s Objection to(A)The Debtor’s
                 Motion to (I) Retain PQBDN LLC to Provide the Debtor a Chief Restructuring
                 Officer and (II) Designate Robert Moon as Chief Restructuring Officer for the
                 Debtor Nunc Pro Tunc to November 17, 2019 and(B)Debtor’s Motion for Entry
                 of an Order Authorizing Robert Moon to Act as Foreign Representative Pursuant
                 to Section 1505 of the Bankruptcy Code [Filed: 12/11/19](Docket No. 129)

        b.       United States Trustee’s Omnibus Objection to Debtor’s Motion to (I) Retain
                 PQBDN LLC to Provide the Debtor a Chief Restructuring Officer and (II)
                 Designate Robert Moon as Chief Restructuring Officer for the Debtor Nunc Pro
                 Tunc to November 17, 2019(“Motion”, D.E. 104), and Debtor’s Motion for Entry
                 of an Order Authorizing Robert Moon to Act as Foreign Representative Pursuant
                 to Section 1505 of the Bankruptcy Code (D.E. 105,“Foreign Representative
                 Motion”)[Filed: 12/11/19](Docket No. 131)

        Related Documents:

        a.       [Proposed] Order Granting Debtor’s Motion to (I) Retain PQBDN LLC to
                 Provide the Debtor a Chief Restructuring Officer and (II) Designate Robert Moon
                 as Chief Restructuring Officer for the Debtor Nunc Pro Tunc to November 17,
                 2019 [Filed: 11/27/19](Docket No. 104, Exhibit C)

        Status: This matter will go forward.

8.      Debtor’s Motion for Entry of an Order Authorizing Robert Moon to Act as Foreign
        Representative Pursuant to Section 1505 of the Bankruptcy Code [Filed: 11/27/19]
        (Docket No. 105)

        Response Deadline: December 11, 2019, at 4:00 p.m.



                                                 6
DOCS DE:226870.3 46353/001
        Responses Received:

        a.       Shanghai Lan Cai Asset Management Co, LTD.’s Objection to(A)The Debtor’s
                 Motion to (I) Retain PQBDN LLC to Provide the Debtor a Chief Restructuring
                 Officer and (II) Designate Robert Moon as Chief Restructuring Officer for the
                 Debtor Nunc Pro Tunc to November 17, 2019 and(B)Debtor’s Motion for Entry
                 of an Order Authorizing Robert Moon to Act as Foreign Representative Pursuant
                 to Section 1505 of the Bankruptcy Code [Filed: 12/11/19](Docket No. 129)

        b.       United States Trustee’s Omnibus Objection to Debtor’s Motion to (I) Retain
                 PQBDN LLC to Provide the Debtor a Chief Restructuring Officer and (II)
                 Designate Robert Moon as Chief Restructuring Officer for the Debtor Nunc Pro
                 Tunc to November 17, 2019(“Motion”, D.E. 104), and Debtor’s Motion for Entry
                 of an Order Authorizing Robert Moon to Act as Foreign Representative Pursuant
                 to Section 1505 of the Bankruptcy Code (D.E. 105,“Foreign Representative
                 Motion”)[Filed: 12/11/19](Docket No. 131)

        Reply Deadline: December 13, 2019 at 4:00 p.m.

        Replies Received:

        a.       Reply in Support of Debtor's Motion for Entry of An Order Authorizing Robert
                 Moon to Act as Foreign Representative Pursuant to Section 1505 of The
                 Bankruptcy Code [Filed: 12/13/19](Docket No. 146)
        Related Documents:

        a.       [Proposed] Order Authorizing Robert Moon to Act as Foreign Representative
                 Pursuant to Section 1505 of the Bankruptcy Code [Filed: 11/27/19](Docket No.
                 105, Exhibit A)

        Status: This matter will go forward.

9.      Shanghai Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the Debtor’s Chapter
        11 Case or. Alternatively,(II) to Transfer Venue to the Central District of California
        [Filed: 11/13/19](Docket No. 89)

        Response Deadline: December 2, 2019, at 4:00 p.m.(extendedfor the Debtor)

        Responses Received:

        a.       0-Film Global(HK)Trading Limited and Nancheng 0-Film Photoelectric
                 Technology Co., LTD.’s Joinder in Shanghai Lan Cai Management Co, LTD.’s
                 Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to
                 Transfer Venue to the Central District of California [Filed: 12/5/19](Docket No.
                  110)




                                                 7
DOCS DE:226870.3 46353/001
        b.       The Official Committee of Unsecured Creditors’ Response to Shanghai Lan Cai
                 Management Co, LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or.
                 Alternatively,(II) to Transfer Venue to the Central District of California [Filed;
                 12/5/19](DocketNo. Ill)

        c.       Debtor’s Opposition to Shanghai Lan Cai Management Co, LTD.’s Motion (I) to
                 Dismiss the Debtor’s Chapter 11 Case or, Alternatively,(II) to Transfer Venue to
                 the Central District of California [Filed: 12/5/19](Docket No. 112)

        d.       Joinder of Tibet Jinmeihua Investment Co. LTD. To Official Committee of
                 Unsecured Creditors’ Response to Shanghai Lan Cai Management Co, LTD.’s
                 Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to
                 Transfer Venue to the Central District of California [Filed: 12/5/19](Docket No.
                 113)

        e.       Joinder in Shanghai Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the
                 Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer Venue to the Central
                 District of California [Filed: 12/10/19](Docket No. 121)

        f        United States Trustee’s Response to Shanghai Lan Cai Management Co, LTD.’s
                 Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to
                 Transfer Venue to the Central District of California [Filed; 12/11/19](Docket No.
                 130)

        g-       Beijing Haidian Technology Financial Capital Holding Group Co., LTD.’s
                 Joinder in Shanghai Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the
                 Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer Venue to the Central
                 District of California [Filed; 12/12/19](Docket No. 136)

        h.       Joinder in Shanghai Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the
                 Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer Venue to the Central
                 District of California [Filed: 12/13/19](Docket No. 138)

        1.       Joinder of China Minsheng Trust Co., LTD. to Official Committee of Unsecured
                 Creditors’ Response to Shanghai Lan Cai Management Co, LTD.’s Motion (I) to
                 Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer Venue to
                 the Central District of California [Filed: 12/15/19](Docket No. 151)

        J-       Joinder of Jiangyin Hailan Investment Holding Co., LTD. to Official Committee
                 of Unseeured Creditors’ Response to Shanghai Lan Cai Management Co, LTD.’s
                 Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to
                 Transfer Venue to the Central District of California [Filed: 12/15/19](Docket No.
                  152)

        k.       Joinder of Shanghai Leyu Chuangye Investment Management Center LP to
                 Official Committee of Unsecured Creditors’ Response to Shanghai Lan Cai
                  Management Co, LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or.


                                                   8
DOCS DE;226870.3 46353/001
                 Alternatively,(II) to Transfer Venue to the Central District of California [Filed:
                 12/16/19](Docket No. 153)

                 Han’s San Jose Hospitality LLC’s Joinder in Shanghai Fan Cai Asset
                 Management Co, LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or.
                 Alternatively,(II) to Transfer Venue to the Central District of California [Filed:
                 12/16/19](Docket No. 155)

        m.      Ningbo Hanzhou Bay New Area Leran Investment Management Partnership
                (Limited Partnership)’s Joinder to Official Committee of Unsecured
                Creditors’ Response to Shanghai Lan Cai Management Co,LTD.’s Motion
                (I) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively,(II) to Transfer
                Venue to the Central District of California and to Debtor’s Opposition to
                Shanghai Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the
                Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer Venue to the
                Central District of California [Filed: 12/17/19](Docket No. 165)

        n.      Linfen Investment Group, LTD.’s Joinder to Official Committee of
                Unsecured Creditors’ Response to Shanghai Lan Cai Management Co,
                LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,
                (II) to Transfer Venue to the Central District of California and to Debtor’s
                Opposition to Shanghai Lan Cai Management Co,LTD.’s Motion (I) to
                Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer
                Venue to the Central District of California [Filed: 12/17/19](Docket No. 166)

        o.       China Consumer Capital Fund II, L.P.’s Joinder to Official Committee of
                 Unsecured Creditors’ Response to Shanghai Lan Cai Management Co,
                 LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,
                 (II) to Transfer Venue to the Central District of California and to Debtor’s
                 Opposition to Shanghai Lan Cai Management Co,LTD.’s Motion (I) to
                 Dismiss the Debtor’s Chapter 11 Case or, Alternatively,(II) to Transfer
                 Venue to the Central District of California [Filed: 12/17/19](Docket No. 167)

        P-       Chian Soft Growing Investment(WUXI)Partnership’s Joinder to Official
                 Committee of Unsecured Creditors’ Response to Shanghai Lan Cai
                 Management Co,LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case
                 or, Alternatively,(II) to Transfer Venue to the Central District of California
                 and to Debtor’s Opposition to Shanghai Lan Cai Management Co, LTD.’s
                 Motion (I) to Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to
                 Transfer Venue to the Central District of California [Filed: 12/17/19[ (Docket
                 No. 168)

        q-       Weidong Zhu’s Joinder to Official Committee of Unsecured Creditors’
                 Response to Shanghai Lan Cai Management Co, LTD.’s Motion (I) to
                 Dismiss the Debtor’s Chapter 11 Case or. Alternatively,(II) to Transfer
                  Venue to the Central District of California and to Debtor’s Opposition to
                 Shanghai Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the

                                                   9
DOCS_DE:226870.3 46353/001
                Debtor’s Chapter 11 Case or, Alternatively,(II) to Transfer Venue to the
                Central District of California [Filed: 12/17/19](Docket No. 169)

       r.       Letter Response of Huizhou Shibei Second Curve Capital Management
                Center Limited Partnership to Shanghai Lan Cai Management Co, LTD.’s
                Motion to Dismiss Case [Filed: 12/17/19](Docket No. 170)

       s.       Interpreter-Translator Declaration of Shan He Re: Certain Creditors'
                Letters in Opposition to the Motion (I) to Dismiss the Debtor's Chapter 11
                Case Or, Alternatively (II) to Transfer Venue to the Central District of
                 California [Filed: 12/17/19](Docket No. 172)

        Reply Deadline: December 13, 2019 at 4:00 p.m.

        Replies Received:

        a.       Reply in Further Support of Shanghai Lan Cai Asset Management Co, Ltd.'s
                 Motion (I) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively,(II) to
                 Transfer Venue to the Central District of California [Filed: 12/13/19](Docket No.
                 148)

        b.       Debtors' Motion for Leave to File Sur-Reply to the United States Trustee's
                 Response to Shanghai Lan Cai Management Co, Ltd.'s Motion (I) to Dismiss the
                 Debtor's Chapter 11 Case or. Alternatively,(II) to Transfer Venue to the Central
                 District of California [Filed: 12/13/19](Docket No. 149)

                 (i)         [Proposed] Order Granting Debtor’s Motion for Leave to File Sur-Reply
                             to the United States Trustee’s Response to Shanghai Lan Cai Management
                             Co, LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or,
                             Alternatively,(II) to Transfer Venue to the Central District of California
                             [Filed: 12/13/19](Docket No. 149, Exhibit A)

                 (ii)        Debtor’s Sur-Reply to United States Trustee’s Response to Shanghai Lan
                             Cai Management Co, LTD.’s Motion (I) to Dismiss the Debtor’s Chapter
                             11 Case or. Alternatively,(II) to Transfer Venue to the Central District of
                             California [Filed: 12/13/19](Docket No. 149, Exhibit B)

                 (iii)       [Signed] Order Granting Debtor’s Motion for Leave to File Sur-Reply
                             to the United States Trustee’s Response to Shanghai Lan Cai
                             Management Co,LTD.’s Motion (I) to Dismiss the Debtor’s Chapter
                             11 Case or. Alternatively,(II) to Transfer Venue to the Central
                             District of California [Filed: 12/16/19](Docket No. 158)

                 (iv)        Debtor’s Sur-Reply to United States Trustee’s Response to Shanghai
                             Lan Cai Management Co, LTD.’s Motion (I) to Dismiss the Debtor’s
                             Chapter 11 Case or. Alternatively,(II) to Transfer Venue to the
                             Central District of California ]Filed: 12/17/19](Docket No. 159)


                                                       10
DOCS DE:226870.3 46353/001
       Related Documents:

       a.       [Proposed] Order Granting Shanghai Lan Cai Management Co, LTD.’s Motion (I)
                to Dismiss the Debtor’s Chapter 11 Case or, Alternatively,(II) to Transfer Venue
                to the Central District of California [Filed: 11/13/19](Docket No. 89)

        Status: This matter will go forward.


Dated: December 17, 2019                       PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/James E. O’Neill
                                               Richard M.Pachulski(CA Bar No. 90073)
                                               Jeffrey W. Dulberg(CA Bar No. 181200)
                                               Malhar S. Pagay(CA Bar No. 189289)
                                               James E. O’Neill(DE Bar No. 4042)
                                               919 N. Market Street, 17“’ Floor
                                               P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                               Tel:    (302)652-4100
                                                Fax:   (302)652-4400
                                                Email: rpachulski@pszjlaw.com
                                                       jdulberg@pszjlaw.com
                                                       mpagay@pszjlaw.com
                                                       joneill@pszjlaw.com

                                                Proposed Attorneys for Debtor and Debtor in
                                                Possession




                                                 11
DOCS DE:226870.3 46353/001
